           Case 1:20-mc-00312-ER Document 18 Filed 10/21/20 Page 1 of 3




                                                                       October 21, 2020
VIA ECF
The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
        Re:      In Re: Ex Parte Application of Eurasian Natural Resources Corporation
                 Limited, 20-mc-00312-ER
Dear Judge Ramos:
       On behalf of Applicant Eurasian Natural Resources Corporation Limited (“ENRC”), we
provide this response to the pre-motion letter filed by HarperCollins Publishers, LLC
(“HarperCollins” or “Respondent”), Dkt. 16 (“Ltr.” or “Letter”), requesting leave to file a motion
to quash the Subpoena that ENRC served pursuant to the Court’s ex parte order, Dkt. 11.
        As set forth below, there is no basis for the requested motion to quash. Contrary to the
Letter, (1) the Subpoena is not intended to “harass” and instead seeks information with obvious
relevance to the Foreign Proceedings; 1 (2) even if the Subpoena were to implicate certain
privileges, those privileges should be raised in a privilege log, not in a motion to quash; (3) the
Subpoena is limited to documents in the possession, custody, or control of HarperCollins in the
United States and is not an “end run around the UK discovery procedures”; and (4) the claims in
the Foreign Proceedings are valid, and their “viability” under foreign law is not a proper inquiry
under Section 1782. ENRC respectfully requests denial of Respondent’s pre-motion request.
1.      Respondent’s Conclusory Allegation of Harassment Is Meritless.
        ENRC commenced these proceedings under Section 1782 to obtain discovery confirming
that Mr. Burgis disclosed ENRC’s confidential information in a book published through
Respondent, HarperCollins, and confirming how much he is being paid by HarperCollins. This
discovery is of direct relevance to the Foreign Proceedings against Mr. Burgis himself, and against
the persons and entities responsible for stealing ENRC’s information and providing it to Mr.
Burgis. Respondent has no basis for its speculative claim that the Subpoena’s “primary purpose
is harassment.” (Ltr. 1.) Respondent claims that ENRC never specified which portions of Mr.
Burgis’s book contain ENRC’s confidential information. But there was no legal obligation to do
so and, in any event, it was impossible given that the Book was not published at the time of the
Application. Now that it has been published, the use of ENRC’s confidential information is
obvious: as a few examples, the Book discloses and specifically identifies (i) a privileged and
confidential report prepared by ENRC’s outside counsel at Dechert LLP; (ii) an internal email
from ENRC’s former director; and (iii) a confidential letter by ENRC’s former lawyer.
2.      The “Reporter’s Privilege” Is Not a Proper Basis for a Motion to Quash.
        As courts in this District have ruled, invocation of the reporter’s privilege is not a proper
basis to quash a subpoena because there “is a fundamental difference” between “the issuance of a

1
 The defined terms, facts, and arguments set forth in ENRC’s Application, Dkt. 2, and supporting declarations, Dkt.
3–4, are incorporated by reference and used herein.
            Case 1:20-mc-00312-ER Document 18 Filed 10/21/20 Page 2 of 3




subpoena” and “the ultimate compulsion of the production of evidence or testimony.” In re
Application of Chevron Corp., 736 F. Supp. 2d 773, 782 (S.D.N.Y. 2010). Judge Kaplan
explained,
           the qualified privilege does not foreclose the issuance of compulsory process to
           journalists or excuse them from demonstrating, in an appropriate manner, that
           the privilege applies to particular documents or information in question. The
           word “journalist,” in other words, is not an incantation that protects against the
           issuance of a subpoena.
Id. Rather, the reporter’s privilege is properly invoked through the production of a privilege log.
See, e.g., id. (requiring a privilege log and rejecting a Section 1782 respondent’s “sweeping,”
“blanket claim” of reporter’s privilege). Respondent’s citation to In re Eurasian Natural Resource
Corp., Ltd. (Ltr. 2) proves this point, as there, the privilege was asserted in specific objections, not
a motion to quash. 18-mc-80041-LB (N.D. Cal., June 18, 2018), Dkt. 15-1.
        That is because the reporter’s privilege, by its very nature, can be assessed only by
reference to documents, not requests for documents. For example, the reporter’s privilege does
not apply to documents from a confidential source that are “highly material and relevant, necessary
or critical to the maintenance of the claim, and not obtainable from other available sources.”
Gonzales v. Nat’l Broad. Co., 194 F.3d 29, 33 (2d Cir. 1999). For documents from non-
confidential sources, the privilege is overcome if the material is “of likely relevance to a significant
issue” and “not reasonably obtainable from other available sources.” Id. at 36. 2 Respondent
appears intent on arguing that ENRC cannot prove “that the information sought is not attainable
from other sources.” (Ltr. 2.) But that argument cannot be assessed in a vacuum. The analysis
can be performed only by reference to specific documents, typically using a document-by-
document privilege log, and certainly not on the basis of sweeping assertions of privilege made in
an omnibus motion to quash. See In re Application of Chevron Corp., 736 F. Supp. 2d at 782
(“[W]ithout knowing more about the particulars of the individual documents and events as to
which [respondent] claims privilege, it is impossible to make an informed determination as to
whether in fact the elements of the privilege have been made out, let alone to permit [petitioner]
to seek to overcome any such privilege, as is its right.”); Am. Sav. Bank, FSB v. UBS Painewebber,
Inc., No. M8-85, 2002 WL 31833223, at *2 (S.D.N.Y. Dec. 16, 2002) (finding “refusal to produce
a log and assertion of a blanket [reporter’s] privilege an unreasonable course of action” because
“without the log” the requesting party “cannot determine which items, if any, it needs”).
       Here, the Subpoena contains 16 requests. HarperCollins has not even objected to all of
them on grounds of privilege. See Attachment A (interposing no privilege objection to Matter for

2
  Respondent is incorrect in invoking the New York Shield Law (Ltr. 2–3) because this is a federal question case and
the applicable privileges are governed by federal common law, not New York law. See Fed. R. Evid. 501; Sines v.
Yiannopoulos, No. 20-MC-241 (KPF), 2020 WL 6058279, at *4 (S.D.N.Y. Oct. 14, 2020) (rejecting New York Shield
Law and applying federal reporter’s privilege). To the extent that English law applies, statutory protection afforded
under Section 10 of the Contempt of Court Act (1981) only protects the disclosure of a reporter’s sources, not
underlying material, and can be overcome when in the interests of justice, national security, or for the prevention of
disorder or crime. See Shanmuganathan Decl., Dkt. 4 ¶ 36. The Goodwin case cited by Respondent (Ltr. 2) does not
hold otherwise and is distinguishable on a number of grounds, including because it deals solely with identity of sources,
whereas in this case ENRC already knows the identity of the sources named in the subpoena.


                                                        -2-
          Case 1:20-mc-00312-ER Document 18 Filed 10/21/20 Page 3 of 3




Examination No. 6 or Document Requests Nos. 15–16, which seek compensation information
regarding the Book). HarperCollins has not served any privilege log. HarperCollins should not
be permitted to avoid its burden of establishing any asserted privileges, including by furnishing a
document-by-document privilege log, by first getting to try out broad-brush arguments in an
omnibus motion to quash. Rule 45 “require[s] the recipient of a subpoena to raise all objections
at once, rather than in staggered batches, so that discovery does not become a ‘game.’” In re DG
Acquisition Corp., 151 F.3d 75, 81 (2d Cir. 1998). Thus no motion to quash is proper here. And
if HarperCollins is to file one, then ENRC respectfully requests leave to file a cross-motion to
compel production of all documents for which no adequate basis for privilege has been established.
3.     The Subpoena Is Not an “End Run” for Discovery from a Foreign Litigant.
       The Subpoena is expressly limited to evidence within Respondent’s possession, custody,
or control. See Dkt. 3-1 ¶ 1. Respondent’s concession that it “contracted with” Mr. Burgis “to
publish the . . . Book in the United States” (Ltr. 1) and that it had some “involvement in drafting
and reviewing the Book” (Ltr. 3) establishes that it possesses responsive discovery. It is irrelevant
if some of that discovery also happens to be in the possession of a separate corporate affiliate in
the U.K. See In re Top Matrix Holdings Ltd., No. 18 MISC. 465 (ER), 2020 WL 248716, *5
(S.D.N.Y. Jan. 16, 2020) (Ramos, J.) (“That the information is located in Switzerland is not
relevant, and by extension, that information possessed by Credit Suisse USA is also likely
possessed by Credit Suisse in Switzerland is not relevant.”).
4.     The “Viability” of ENRC’s Claims Is Not Relevant to the Section 1782 Analysis.
        HarperCollins appears intent on using its motion to quash as a vehicle to litigate the very
merits of the Foreign Proceedings, arguing repeatedly that “ENRC has no viable claim against Mr.
Burgis.” (Ltr. 1, 3.) This attempt would fail even if it were entertained. ENRC’s application
established a valid legal basis for the claims in the Foreign Proceedings. See Memorandum, Dkt.
2 at 3–7. Respondent’s “viability” attacks now focus on the claim against Mr. Burgis, but there
are four other Foreign Proceedings to which the requested discovery is relevant. Respondent’s
defenses are not relevant to those other cases, which are against Mr. Burgis’s suspected sources,
not against Mr. Burgis. But the point is that the viability of a foreign claim is not a proper
consideration when ruling on a section 1782 application. See Mees v. Buiter, 793 F.3d 291, 298–
99 (2d Cir. 2015) (rejecting “necessity requirement” for requested discovery because that “inquiry”
would “require interpretation and analysis of foreign law” which is an “inherently unreliable
method of deciding section 1782 requests”). Respondent’s invocation of “First Amendment”
protections for Mr. Burgis, a British national residing in England, makes no sense. This is
discovery in aid of foreign proceedings, not proceedings in the United States subject to the U.S.
Constitution.
                                                      Respectfully submitted,


                                                      /s/ Duane L. Loft_____________
                                                      Duane L. Loft



                                               -3-
